Case 6:20-cv-00176-JCB Document 36-1 Filed 07/02/20 Page 1 of 1 PageID #: 1731



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION



  R.J. REYNOLDS TOBACCO COMPANY,
  et al.,

                   Plaintiffs,
                                                          Civil Action No. 6:20-cv-00176
                                 v.

  UNITED STATES FOOD AND DRUG
  ADMINISTRATION, et al.,

                   Defendants.




                                      [PROPOSED] ORDER
          Upon consideration of Defendants’ motion to dismiss, and the entire record herein, it is

hereby

          ORDERED that Defendants’ motion is GRANTED; it is further

          ORDERED that Plaintiff Neocom is DISMISSED for lack of Article III standing; and it is

further

          ORDERED that this case is DISMISSED for lack of venue.

          SO ORDERED.
